Case 1:20-cv-08603-NLH-AMD Document 8 Filed 09/14/20 Page 1 of 18 PageID: 47




Andrew A. Weissmann [pro hac vice forthcoming]
Andrew J. Lichtman
JENNER & BLOCK LLP
919 Third Avenue
New York, New York 10022
(212) 891-1600 phone
(212) 891-1699 fax
aweissmann@jenner.com
alichtman@jenner.com

Daniel J. Weiss [pro hac vice forthcoming]
Keri L. Holleb Hotaling [pro hac vice forthcoming]
JENNER & BLOCK LLP
353 North Clark Street
Chicago, Illinois 60654
(312) 222-9350 phone
(312) 527-0484 fax
dweiss@jenner.com
khotaling@jenner.com

Counsel for Defendant

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
                              CAMDEN DIVISION
____________________________________
                                     )
SUBARU OF AMERICA, INC. and          )
GREAT AMERICAN INSURANCE             )
COMPANY,                             )
                                     )
            Plaintiffs,              )   Case No. 1:20-cv-08603-NLH-AMD
                                     )
      v.                             )
                                     )
CB RICHARD ELLIS, INC.,              )
                                     )
            Defendant.               )
____________________________________)

             DEFENDANT’S ANSWER, AFFIRMATIVE DEFENSES
       AND COUNTERCLAIMS IN RESPONSE TO PLAINTIFF’S COMPLAINT
Case 1:20-cv-08603-NLH-AMD Document 8 Filed 09/14/20 Page 2 of 18 PageID: 48




       Defendant CBRE, INC. (“CBRE”), by its undersigned counsel, hereby answers the

Complaint of Plaintiffs SUBARU OF AMERICA, INC. (“Subaru”) and GREAT AMERICAN

INSURANCE COMPANY (“Great American”) (collectively, “Plaintiffs”), asserts its affirmative

defenses thereto, and counterclaims as follows.1

       For ease of reference, CBRE has included in this Answer the captions and headings used

in the Complaint, but does not thereby admit the truth of any allegations in the captions and

headings or any inference that could be drawn from those captions and headings. CBRE denies

that Plaintiffs are entitled to any relief from CBRE and, unless expressly admitted or qualified

below, CBRE denies each and every allegation in the Complaint.

                                           PARTIES

       1.      Subaru is a New Jersey corporation incorporated under the laws of the State of New
               Jersey and maintains its principal place of business in Camden, New Jersey.

       ANSWER:         CBRE lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 1.

       2.      Great American is an Ohio corporation incorporated under the laws of the State of
               Ohio and maintains its principal place of business in Cincinnati, Ohio. Great
               American is in the business of issuing insurance contracts.

       ANSWER:         CBRE lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 2.

       3.      CBRE is a corporation incorporated under the laws of the State of Delaware and
               maintains its principal place of business in Los Angeles, California.

       ANSWER:         CBRE admits the allegations of Paragraph 3 with respect to CBRE, Inc.




1
 The Complaint names “CB Richard Ellis, Inc.” as defendant, but CBRE, Inc. believes that
Plaintiffs intended to name CBRE, Inc. There is not a Delaware corporate entity named CB
Richard Ellis, Inc.
Case 1:20-cv-08603-NLH-AMD Document 8 Filed 09/14/20 Page 3 of 18 PageID: 49




                                JURISDICTION AND VENUE

       4.      Subject matter jurisdiction is proper in this Court under 28 U.S.C. § 1332 as the
               controversy arises between citizens of different states and the amount in
               controversy exceeds $75,000.

       ANSWER:        CBRE admits that this Court has subject matter jurisdiction over this action.

       5.      Venue is proper under 28 U.S.C. § 1391 because all or a substantial part of the
               events or omissions on which the claim herein is based occurred in the District of
               New Jersey.

       ANSWER:        CBRE admits that venue is appropriate in this judicial district.

                                            FACTS

       6.      This suit is brought in connection with facilities management services performed
               by CBRE and its subcontractor, Allied Materials, Inc. (“Allied Materials”), at
               several facilities used by Subaru in New Jersey.

       ANSWER:        CBRE states that the allegations of Paragraph 6 purport to characterize the

nature of this action and that no answer is required for such characterizations. To the extent an

answer is deemed required, CBRE denies the allegations of Paragraph 6.

       7.      On or about May 3, 1996, Subaru entered into a Facilities Management Agreement
               (“the Agreement”) with Trammell Crow NE, Inc., and agreed to pay for facilities
               management services performed at several Subaru facilities in New Jersey. CBRE
               acquired Trammell Crow NE, Inc. in 2006. A copy of the Agreement is attached as
               Exhibit 1.

       ANSWER:        CBRE admits that Subaru entered into the Facility Management Agreement

(“the Agreement”) with Trammell Crow NE, Inc. (“Trammell Crow”) on or about May 3, 1996.

CBRE further admits that it acquired Trammell Crow in 2006. CBRE states that the remaining

allegations of Paragraph 7 seek to characterize the terms of the Agreement, which speak for

themselves, and therefore no answer is required as to those allegations. To the extent any further

answer is deemed required, CBRE denies any remaining allegations of Paragraph 7.

       8.      The Agreement specified that unless earlier terminated, it would continue until
               December 31, 1998 and renew automatically on a year to year basis. See Ex. 1, at
               1.


                                                2
Case 1:20-cv-08603-NLH-AMD Document 8 Filed 09/14/20 Page 4 of 18 PageID: 50




       ANSWER:         CBRE admits that Paragraph 2(b) of the Agreement states that it would

continue until December 31, 1998 and renew automatically on a year to year basis.

       9.      On several occasions between 1996 and 2019, Subaru, Trammel Crow and CBRE
               agreed to modifications of the Agreement, including extensions of the term of the
               Agreement and increases in facilities management fees.

       ANSWER:         CBRE admits the allegations of Paragraph 9 as to the period 1996 through

2018; CBRE otherwise denies the allegations of Paragraph 9.

       10.     From the inception of the Agreement through the end of 2018, Subaru paid
               Trammel Crow and CBRE approximately $8,000,000.

       ANSWER:         CBRE states that its reasonably accessible records show that, between 2008

and 2018, Subaru paid CBRE approximately $4.7 million in relation to the facilities management

agreement, however, most of that amount was to reimburse CBRE for direct labor costs. Further

answering, CBRE states that its contractual management fee was less than $100,000 for each year

of the contract, and was less than $55,000 per year from 2011 through 2018. CBRE states that its

reasonably accessible business records do not cover the period before 2008 and CBRE therefore

presently lacks knowledge or information sufficient to form a belief as to the truth of the allegations

of Paragraph 10 pertaining to that period.

       11.     As described in the Agreement, CBRE was to provide daily maintenance and
               repairs for Subaru’s facilities. See Ex. 1, at 2. Among other things, CBRE agreed to
               manage the provision of janitorial services and supplies to Subaru’s facilities. Id. at
               3.

       ANSWER:         CBRE admits that the Agreement describes certain services to be provided

by CBRE, which services are described in the contract. CBRE denies any remaining allegations

of Paragraph 11.

       12.     The Agreement provided that CBRE would review and approve all invoices relating
               to the operation of Subaru’s facilities. Id. at 6, 19.




                                                  3
Case 1:20-cv-08603-NLH-AMD Document 8 Filed 09/14/20 Page 5 of 18 PageID: 51




       ANSWER:         CBRE admits that the Agreement provides, in part, that CBRE would

review and approve certain invoices, but CBRE further states that the course of dealing between

CBRE and Subaru also involved Subaru personnel reviewing and approving invoices from Allied

Materials. Further answering, CBRE states that Subaru personnel knew or should have known of

any alleged inaccuracy in the Allied Materials invoices. CBRE denies any remaining allegations

of Paragraph 12.

       13.     Under the Agreement, all direct and third party expenses incurred in the
               performance of the facilities management services were to be paid by Subaru
               directly. Id. at 6, 21.

       ANSWER:         CBRE admits that Paragraph 5(c) of the Agreement states that “[t]o the

greatest extent practicable all direct third party expenses incurred in performance of the Services

shall be paid by [Subaru] directly[,]” and Exhibit C to the Agreement enumerates various “direct

costs for property management [that] will be paid by [Subaru].” CBRE denies any remaining

allegations of Paragraph 13.

       14.     Beginning in or about January 2003 and continuing until February 2018, CBRE,
               through its facilities managers, engaged in a scheme to issue false invoices from its
               subcontractor, Allied Materials, which were submitted to Subaru for payment.

       ANSWER:         CBRE denies the allegations of Paragraph 14.

       15.     Allied Materials was a janitorial supplies company located in Berlin, New Jersey.

       ANSWER:         CBRE admits the allegations of Paragraph 15.

       16.     CBRE hired Allied Materials to provide janitorial and facilities products to
               Subaru’s facilities.

       ANSWER:         CBRE denies the allegations of Paragraph 16.

       17.     Allied Materials billed Subaru for janitorial and facilities supplies such as light
               bulbs, which Allied Materials never delivered to Subaru’s facilities.

       ANSWER:         CBRE states that it lacks knowledge or information sufficient to form a

belief as to the truth of the allegations of Paragraph 17.


                                                  4
Case 1:20-cv-08603-NLH-AMD Document 8 Filed 09/14/20 Page 6 of 18 PageID: 52




       18.     Two of CBRE’s facilities managers were aware of and participated in the false
               invoice scheme with Allied Materials in return for cash and other consideration.

       ANSWER:         CBRE denies the allegations of Paragraph 18.

       19.     Bill Norton (“Norton”), CBRE’s facilities manager, was aware of and participated
               in the false invoice scheme in exchange for cash and other consideration from the
               owner of Allied Materials, Mitchell Bleicher (“Bleicher”).

       ANSWER:         CBRE denies the allegations of Paragraph 19.

       20.     Steven Hitzel (“Hitzel”), the facilities manager for CBRE who replaced Norton in
               2011, participated in the invoice scheme by signing the false invoices. In exchange,
               Hitzel received expensive dinners, lunches and wine, as well as tickets to
               professional sporting events, from Bleicher.

       ANSWER:         CBRE denies the allegations of Paragraph 20.

       21.     The scheme involved Allied Materials’ weekly invoicing of janitorial products that
               were not delivered to Subaru’s facilities.

       ANSWER:         CBRE states that it lacks knowledge or information sufficient to form a

belief as to the truth of the allegations of Paragraph 21 regarding an alleged scheme. CBRE denies

any remaining allegations of Paragraph 21.

       22.     As a result of the false invoice scheme, Subaru lost approximately $9,700,000.

       ANSWER:         CBRE states that it lacks knowledge or information sufficient to form a

belief as to the truth of the allegations of Paragraph 22.

       23.     Great American issued an insurance policy to Subaru.

       ANSWER:         CBRE lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 23.

       24.     In November 2018, Subaru provided Great American with a proof of loss relating
               to its claim.

       ANSWER:         CBRE lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 24.

       25.     Thereafter, Great American paid Subaru $4,750,000 for the claim.



                                                  5
Case 1:20-cv-08603-NLH-AMD Document 8 Filed 09/14/20 Page 7 of 18 PageID: 53




        ANSWER:         CBRE lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 25.

                                             COUNT I
                                        (Breach of Contract)

        26.     Plaintiffs incorporate by reference the foregoing allegations.

        ANSWER:         CBRE realleges and incorporates by reference its answers to the foregoing

allegations as if fully set out here.

        27.     The Agreement between Subaru and CBRE is a valid and enforceable contract.

        ANSWER:         CBRE states that the allegations of paragraph 27 constitute a legal

conclusion, that all legal conclusions are for the Court to make, and that no answer is therefore

required. To the extent an answer is deemed required, CBRE denies the allegations of paragraph

27.

        28.     Subaru performed all of its obligations under the Agreement with CBRE.

        ANSWER:         CBRE denies the allegations of Paragraph 28.

        29.     CBRE breached the Agreement as set forth in the foregoing allegations.

        ANSWER:         CBRE denies the allegations of Paragraph 29.

        30.     Plaintiffs have been damaged as a result of the failure by CBRE to provide facilities
                management services according to the terms of the Agreement in an amount of not
                less than $9,700,000.

        ANSWER:         CBRE denies the allegations of Paragraph 30.

                                         COUNT II
               (Breach of the Implied Covenant of Good Faith and Fair Dealing)

        31.     Plaintiffs incorporate by reference the foregoing allegations.

        ANSWER:         CBRE realleges and incorporates by reference its answers to the foregoing

allegations as if fully set out here.

        32.     A covenant of good faith and fair dealing is implied in every contract under New
                Jersey law.


                                                  6
Case 1:20-cv-08603-NLH-AMD Document 8 Filed 09/14/20 Page 8 of 18 PageID: 54




        ANSWER:         CBRE states that the allegations of paragraph 32 constitute a legal

conclusion, that all legal conclusions are for the Court to make, and that no answer is therefore

required. To the extent an answer is deemed required, CBRE admits the allegations of paragraph

32.

        33.     Upon information and belief, CBRE, through its facilities managers, acted in bad
                faith by participating in the false invoice scheme.

        ANSWER:         CBRE denies the allegations of Paragraph 33.

        34.     CBRE’s breach of the covenant of good faith and fair dealing has proximately and
                directly caused damages to Plaintiffs in an amount of not less than $9,700,000.

        ANSWER:         CBRE denies the allegations of Paragraph 34.

                                            COUNT III
                                             (Fraud)

        35.     Plaintiffs incorporate by reference the foregoing allegations.

        ANSWER:         CBRE realleges and incorporates by reference its answers to the foregoing

allegations as if fully set out here.

        36.     CBRE received false invoices from Allied Materials.

        ANSWER:         CBRE lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 36.

        37.     CBRE, through Norton and Hitzel, knew that the invoices it received from Allied
                Materials were false.

        ANSWER:         CBRE denies the allegations of Paragraph 37.

        38.     CBRE signed the false invoices indicating they were to be paid.

        ANSWER:         CBRE lacks knowledge of the “false invoices” referenced in Paragraph 38

and therefore CBRE lacks knowledge or information sufficient to form a belief as to the truth of

the allegations of that paragraph. Further answering, CBRE states that Subaru personnel who




                                                  7
Case 1:20-cv-08603-NLH-AMD Document 8 Filed 09/14/20 Page 9 of 18 PageID: 55




knew or should have known about inaccuracies in any invoices reviewed and approved the

invoices, submitted them to CBRE and Subaru, and did not advise CBRE of any inaccuracies.

        39.     CBRE submitted the false invoices to Subaru with the intent that Subaru would pay
                the false invoices.

        ANSWER:         CBRE denies the allegations of Paragraph 39, including because Subaru

knew or should of known of any alleged inaccuracies in the invoices through its own employees.

        40.     Subaru paid the false invoices.

        ANSWER:         CBRE lacks knowledge as to any allegedly false invoices Subaru paid and

therefore CBRE lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 40.

        41.     As a direct result of CBRE’s fraudulent conduct, Plaintiffs have been damaged in
                an amount not less than $9,700,000.

        ANSWER:         CBRE denies the allegations of Paragraph 41.

        42.     Plaintiffs are entitled to punitive damages for the willful, reckless, wanton and
                fraudulent conduct of CBRE.

        ANSWER:         CBRE denies the allegations of Paragraph 42.

                                            COUNT IV
                                   (Negligent Misrepresentation)

        43.     Plaintiffs incorporate by reference the foregoing allegations.

        ANSWER:         CBRE realleges and incorporates by reference its answers to the foregoing

allegations as if fully set out here.

        44.     As an alternative to Count III, CBRE is liable for negligent misrepresentation.

        ANSWER:         CBRE states that paragraph 44 contains Plaintiffs’ own characterization of

their purported claims and therefore no answer is required. To the extent an answer is deemed

required, CBRE denies the allegations of paragraph 44.

        45.     CBRE received false invoices from Allied Materials.



                                                  8
Case 1:20-cv-08603-NLH-AMD Document 8 Filed 09/14/20 Page 10 of 18 PageID: 56




       ANSWER:         CBRE lacks knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 45.

       46.     CBRE failed to disclose and/or allowed the false invoices to be submitted to
               Subaru.

       ANSWER:         CBRE lacks knowledge of the “false invoices” referenced in Paragraph 46

and therefore CBRE lacks knowledge or information sufficient to form a belief as to the truth of

the allegations of that paragraph. Further answering, CBRE states that Subaru personnel who

knew or should have known about inaccuracies in any invoices reviewed and approved the

invoices and submitted them to Subaru for payment.

       47.     Subaru was the foreseeable recipient of the false invoices because Allied Materials
               was providing services to Subaru as a subcontractor for CBRE, Subaru’s facilities
               manager.

       ANSWER:         CBRE lacks knowledge of the “false invoices” referenced in Paragraph 47

and therefore CBRE lacks knowledge or information sufficient to form a belief as to the truth of

the allegations of that paragraph. CBRE further denies that Allied Materials was a subcontractor

for CBRE.

       48.     Subaru paid the false invoices.

       ANSWER:         CBRE lacks knowledge as to any allegedly false invoices Subaru paid and

therefore CBRE lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 48.

       49.     As a result of the foregoing conduct, Plaintiffs have been damaged in an amount
               not less than $9,700,000.

       ANSWER:         CBRE denies the allegations of Paragraph 49.

                                         COUNT V
                                (Contribution/Indemnification)

       50.     Plaintiffs incorporate by reference the foregoing allegations.



                                                 9
Case 1:20-cv-08603-NLH-AMD Document 8 Filed 09/14/20 Page 11 of 18 PageID: 57




        ANSWER:         CBRE realleges and incorporates by reference its answers to the foregoing

allegations as if fully set out here.

        51.     Great American sustained damages in paying Subaru’s claim.

        ANSWER:         CBRE has no knowledge of the purported payment by Great American

referenced in Paragraph 51 and therefore CBRE lacks knowledge or information sufficient to form

a belief as to the truth of the allegations of that paragraph.

        52.     The damages sustained by Great American in paying Subaru’s claim resulted from
                the breach of the Agreement and fraud by CBRE, and the responsibility is,
                therefore, upon CBRE.

        ANSWER:         CBRE denies the allegations of Paragraph 52.

        53.     CBRE was the primary, direct, and contributory cause of any and all damages or
                losses sustained by Great American.

        ANSWER:         CBRE denies the allegations of Paragraph 53. Answering further, CBRE

states that the primary, direct, and contributory cause of any claimed damages was: (1) Mitchell

Bleicher; and/or (2) Allied Materials; and/or (3) Subaru and its employee(s).

        54.     As a result of the above, Great American is entitled to be indemnified by CBRE.

        ANSWER:         CBRE denies the allegations of Paragraph 54.

                                             COUNT VI
                                            (Subrogation)

        55.     Plaintiffs incorporate by reference the foregoing allegations.

        ANSWER:         CBRE realleges and incorporates by reference its answers to the foregoing

allegations as if fully set out here.

        56.     Great American has a right of subrogation because it paid $4,750,000 to Subaru for
                Subaru’s claim.

        ANSWER:         CBRE denies the allegations of Paragraph 56.

        57.     Great American is entitled to recover against CBRE in the amount of $4,750,000.

        ANSWER:         CBRE denies the allegations of Paragraph 57.


                                                  10
Case 1:20-cv-08603-NLH-AMD Document 8 Filed 09/14/20 Page 12 of 18 PageID: 58




        WHEREFORE, Plaintiffs respectfully request judgment against CBRE for damages in an
amount that is no less than $9,700,000, punitive damages, attorney’s fees and costs, and for such
other and further relief as the Court deems just and proper.

       ANSWER:         CBRE denies that Plaintiffs are entitled to any relief. Answering further,

CBRE refers Plaintiffs to the limitation of liability provisions contained in the Facility

Management Agreement.

                   AFFIRMATIVE DEFENSES AND COUNTERCLAIMS

       For its affirmative defenses and counterclaims against Plaintiffs, and without assuming the

burden of proof where it otherwise rests with Plaintiffs, CBRE states as follows:

                                       Factual Background

       1.      Mitchell Bleicher, the owner of a company called Allied Materials, pleaded guilty

to criminal charges that included the submission of allegedly false or inflated invoices to Subaru.

Bleicher testified in his federal criminal proceeding that he was assisted in this alleged scheme by

at least one Subaru employee, who Bleicher called “Individual 3 at Company 1.” Bleicher testified

that he paid cash to Individual 3 in return for submitting false Allied Materials invoices to Subaru

for approval without revealing the falsity of the invoices.

       2.      Bleicher testified he would deliver the false invoices directly to Individual 3 at

Subaru’s headquarters in Cherry Hill, New Jersey in an envelope with a cash bribe for Individual

3. Bleicher testified that, later, he would meet with Individual 3 in the parking lot of a nearby

hotel, instead of Subaru’s headquarters, and Bleicher would sometimes conceal a cash payment

for Individual 3 in a paper or Styrofoam coffee cup.

       3.      CBRE understands that Individual 3 at Company 1 was Denise Hyland, who was a

facilities manager and prior to that a facilities administrator at Subaru headquarters in Cherry Hill,




                                                 11
Case 1:20-cv-08603-NLH-AMD Document 8 Filed 09/14/20 Page 13 of 18 PageID: 59




New Jersey. Hyland fits the characteristics and role of the person Bleicher described in his

testimony.

       4.      Subaru investigated Bleicher’s alleged fraud and determined that Hyland was aware

of the alleged misconduct by Bleicher. Subaru terminated Hyland in April 2018.

       5.      On a weekly basis, Hyland personally received the Allied Materials invoices from

Bleicher. Hyland shepherded the invoices through the approval process, including final approval

and payment by Subaru.

       6.      Hyland instructed CBRE employees to expedite the processing of Allied invoices

within 24 hours of receipt to ensure weekly payment to Allied Materials. Hyland intended that

CBRE process the invoices rapidly so as to avoid scrutiny of the invoices.

       7.      Hyland instructed CBRE that Allied Materials had a special or preferred status as a

vendor for Subaru.

       8.      Hyland personally approved Allied Materials invoices for payment by Subaru.

       9.      Other Subaru personnel observed, or were in a position to observe, Subaru’s special

treatment of Allied Materials and its invoices, including Subaru’s expedited payment of the

invoices.

       10.     Other Subaru personnel knew or should have known about alleged inaccuracies in

Allied Materials’ invoices, including Hyland’s supervisor, Steve Gale, who was Subaru’s Director

of Corporate Real Estate and Services. Gale regularly met with Hyland and the CBRE facilities

manager and was directly involved in the vendor budgeting process. Gale had access to the

invoices and reporting showing the amount spent with Allied Materials. Gale was an accountant

by training and worked closely with Hyland.




                                               12
Case 1:20-cv-08603-NLH-AMD Document 8 Filed 09/14/20 Page 14 of 18 PageID: 60




           11.   Despite its knowledge, Subaru did not tell CBRE about any alleged inaccuracies in

Allied Material’s invoices.

                        First Affirmative Defense – Statute of Limitations

           12.   CBRE realleges and incorporates by reference the foregoing allegations of its

Affirmative Defenses and Counterclaims as if fully set out here.

           13.   Plaintiffs’ claims are barred in whole or part by the applicable statute of limitations.

                           Second Affirmative Defense – In Pari Delicto

           14.   CBRE realleges and incorporates by reference the foregoing allegations of its

Affirmative Defenses and Counterclaims as if fully set out here.

           15.   Subaru, through the knowledge and conduct of its employees, was at least equally

responsible for its alleged injuries as CBRE.

           16.   Plaintiffs’ claims are therefore barred in whole or part by the doctrine of in pari

delicto.

                         Third Affirmative Defense – Equitable Estoppel

           17.   CBRE realleges and incorporates by reference the foregoing allegations of its

Affirmative Defenses and Counterclaims as if fully set out here.

           18.   Plaintiffs’ claims are barred in whole or part by Subaru’s own knowledge, conduct,

actions, and inactions, which constitute equitable estoppel of all claims and relief sought.

                               Fourth Affirmative Defense – Waiver

           19.   CBRE realleges and incorporates by reference the foregoing allegations of its

Affirmative Defenses and Counterclaims as if fully set out here.

           20.   Plaintiffs’ claims are barred in whole or part by Subaru’s own knowledge, conduct,

actions, and inactions, which constitute waiver of all claims and relief sought.




                                                   13
Case 1:20-cv-08603-NLH-AMD Document 8 Filed 09/14/20 Page 15 of 18 PageID: 61




       Fifth Affirmative Defense – Contributory or Comparative Negligence Or Fault

       21.     CBRE realleges and incorporates by reference the foregoing allegations of its

Affirmative Defenses and Counterclaims as if fully set out here.

       22.     Plaintiffs’ claims are barred in whole or part by Subaru’s own negligence or fault.

       23.     CBRE reserves the right to assert additional affirmative defenses that it learns

during the course of this action.

                                        COUNTERCLAIMS

       CBRE states the following for its counterclaims against Plaintiff Subaru of America, Inc.

                                    Counterclaim Count I – Fraud
                                              (Subaru)

       24.     CBRE realleges and incorporates by reference the foregoing Paragraphs 1-11 of its

Affirmative Defenses and Counterclaims as if fully set out here.

       25.     Subaru, through its agents, was aware of any fraudulent aspects of the Allied

Materials invoices.

       26.     Subaru, through its agents, instructed CBRE that the Allied Materials invoices be

processed on an expedited basis, despite Subaru’s knowledge of any fraudulent aspects of those

invoices.

       27.     Subaru, through its agents, intended that CBRE process the Allied Materials

invoices without discovering any fraudulent aspect of those invoices.

       28.     CBRE relied upon Subaru to provide it with accurate information and not conceal

information related to the Allied Materials invoices. Subaru did not tell CBRE that it knew or

suspected that Allied Materials invoices were fraudulent.

       29.     CBRE has been injured as a result of Subaru’s conduct. CBRE’s reputation has

been injured as a result of Subaru’s failure to disclose accurate information about Allied Materials.



                                                 14
Case 1:20-cv-08603-NLH-AMD Document 8 Filed 09/14/20 Page 16 of 18 PageID: 62




Further, if CBRE is found liable to Plaintiffs in relation to Allied Materials invoices, any such

liability would represent an injury to CBRE due to Subaru’s failure to disclose accurate

information to CBRE.

                    Counterclaim Count II – Negligent Misrepresentation
                                         (Subaru)

       30.     CBRE realleges and incorporates by reference the foregoing Paragraphs 1-11 of its

Affirmative Defenses and Counterclaims as if fully set out here.

       31.     Subaru, through its agents, knew or should have known of any fraudulent aspects

of the Allied Materials invoices.

       32.     Subaru, through its agents, instructed CBRE that the Allied Materials invoices

should be processed on an expedited basis, despite the fact that Subaru knew or should have known

of any fraudulent aspects of those invoices.

       33.     CBRE relied upon Subaru to provide it with accurate information and not conceal

information related to the Allied Materials invoices. Subaru did not tell CBRE that it knew or

suspected that Allied Materials invoices were fraudulent.

       34.     CBRE has been injured as a result of Subaru’s conduct. CBRE’s reputation has

been injured as a result of Subaru’s failure to disclose accurate information about Allied Materials.

Further, if CBRE is found liable to Plaintiffs in relation to Allied Materials invoices, any such

liability would represent an injury to CBRE due to Subaru’s failure to disclose accurate

information to CBRE.




                                                 15
Case 1:20-cv-08603-NLH-AMD Document 8 Filed 09/14/20 Page 17 of 18 PageID: 63




       WHEREFORE, CBRE requests that this Court enter judgment on its behalf and against

Plaintiffs, award CBRE all damages, and order such other relief as the Court may deem equitable,

just, and proper.

                                            CBRE, INC.

Dated: 9/14/20                      By: /s/ Andrew J. Lichtman
                                                  One of Its Attorneys

Andrew A. Weissmann [pro hac vice forthcoming]
Andrew J. Lichtman
JENNER & BLOCK LLP
919 Third Avenue
New York, New York 10022
(212) 891-1600 phone
(212) 891-1699 fax
aweissmann@jenner.com
alichtman@jenner.com


Daniel J. Weiss [pro hac vice forthcoming]
Keri L. Holleb Hotaling [pro hac vice forthcoming]
JENNER & BLOCK LLP
353 North Clark Street
Chicago, Illinois 60654
(312) 222-9350 phone
(312) 527-0484 fax
dweiss@jenner.com
khotaling@jenner.com




                                              16
Case 1:20-cv-08603-NLH-AMD Document 8 Filed 09/14/20 Page 18 of 18 PageID: 64




                                     Certificate of Service

       I, Andrew J. Lichtman, hereby state that I caused the foregoing document to be filed on
the Court’s ECF system on September 14, 2020, which caused a copy to be served upon all
counsel that have appeared in this matter.



Dated: 9/14/20                       By: /s/ Andrew J. Lichtman




                                               17
